Ray, J.
The appellee brought her action for the possessiou of certain real estate. A copy of a lease, by virtue of which appellee claimed possession, was filed with the complaint, and it was charged that the appellant had forcibly taken possession of the property leased. The descriptive portion of the lease is as follows: “ Sixty acres of land, north of the state road leading from Martinsville to Gosport, three-quarters of a mile north of Anderson Thompson's residence, the west end of one hundred and twenty acres.” The complaint alleged that the land, described accurately in the complaint, was the land leased to the appellee. A demurrer was overruled to the complaint. This we think was correct. The averment was sufficient. If, following the directions and distances indicated in the lease, sixty acres of land were found, being the west end of a one hundred and twenty acre lot, it would have been identified as the land mentioned in the lease.
An issue was formed, and a trial had, resulting in a finding in favor of the appellee. A motion for a new trial was overruled, and judgment rendered upon the finding. No proof was offered to identify, in the manner we have indicated, the land described in the lease as the same land mentioned in the complaint. The new trial should, therefore, have been granted.
The judgment is reversed, at appellee’s costs, and a new trial ordered.